                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES DEP’T OF LABOR,

      Plaintiff,
v.                                                 Case No. 8:19-mc-119-T-30AAS

MOHAN KUTTY, M.D.,

      Defendant.
______________________________________/

                                      ORDER

      The United States moves for enter a charging order against Mohan Kutty,

M.D.’s interest in Trinity Physicians, LLC. (Doc. 4).

      “On application to a court of competent jurisdiction by a judgment creditor of

a member or a transferee, the court may enter a charging order against the

transferable interest of the member or transferee for payment of the unsatisfied

amount of the judgment with interest.” Fla. Stat. § 605.0503(1). A charging order

“constitutes a lien upon a judgment debtor’s transferable interest and requires the

limited liability company to pay over to the judgment creditor a distribution that

would otherwise be paid to the judgment debtor.” § 605.0503(1). A charging order is

the sole and exclusive remedy by which a judgment creditor of a member may satisfy

a judgment from the judgment debtor’s interest in an LLC. § 605.0503(3).

      In August 2011, the Eastern District of Tennessee entered a judgment against

Dr. Kutty, imposing $1,044,940 in back wages and $108,800 in penalties. (Doc. 1-1).

Dr. Kutty was a managing member of Trinity Physicians, LLC, which has a pending
                                      1
Chapter 7 bankruptcy in the Middle District of Florida, Case No. 8:18-bk-7323-MGW.

According to the Florida Secretary of State’s records, Trinity Physicians, LLC was

registered and organized in the State of Florida. Thus, the court may enter a charging

order directing the bankruptcy trustee to remit Dr. Kutty’s interest in Trinity

Physicians, LLC to the United States for application to his outstanding judgment.

      The United States’ motion for a charging order against Mohan Kutty, M.D.’s

interest in Trinity Physicians, LLC (Doc. 4) is GRANTED. The court directs the

bankruptcy trustee of Trinity Physicians, LLC to pay any distribution, including

money or other property, which would otherwise be payable to Dr. Kutty to the United

States for application toward his outstanding judgment.

      ORDERED in Tampa, Florida, on April 3, 2020.




                                          2
